[Cite as State v. Corrigan, 2012-Ohio-5970.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. William B. Hoffman, J.
                         Plaintiff-Appellee    :       Hon. Sheila G. Farmer, J.
                                               :
-vs-                                           :
                                               :       Case No. 2012-CA-00046
DEBRA J. CORRIGAN                              :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Licking County
                                                   Municipal Court, Case No. 2012TRD02774

JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            December 14, 2012


APPEARANCES:


For Plaintiff-Appellee                             For Defendant-Appellant

TRICIA M. MOORE                                    MATTHEW M. BANAL
Newark Law Director's Office                       6805 Oak Creek Drive
40 West Main Street                                Columbus, OH 43229
Newark, OH 40355
[Cite as State v. Corrigan, 2012-Ohio-5970.]


Gwin, P.J.

        {¶1}     Appellant Debra J. Corrigan [“Corrigan”] appeals her conviction after a

bench trial in the Licking County Municipal Court on one count of stopping at grade

crossings, a minor misdemeanor in violation of R.C. 4511.63(A).

                                        Facts and Procedural History

        {¶2}     Ohio State Patrol Trooper Robert Franks issued a traffic citation to Debra

J. Corrigan for a violation of R.C. 4511.63(A) on March 14, 2012.

        {¶3}     A trial on the matter was conducted on April 27, 2012 during which the

following testimony was presented.

        {¶4}     Debra J. Corrigan was employed as a bus driver for the North Fork Local

Schools in Utica, Ohio. Her supervisor in the Transportation Department was Charles

Dale Broseus. Broseus alleged that in the months prior to March 14, 2012, he received

complaints regarding Corrigan failing to follow the school bus procedures for railroad

crossings, as outlined in Ohio Adm. Code 3301-83-12. He also asked the St. Louisville

Police and Trooper Robert Franks of the Ohio State Highway Patrol to watch Corrigan,

and any other bus drivers, for railroad crossing violations on Locks Road and Dog

Hollow Road near St. Louisville, Ohio.

        {¶5}     After one of Corrigan's co-workers at North Fork Local Schools began

clandestinely videotaping her railroad crossings, Broseus and Trooper Franks began

hiding their vehicles and observing buses crossing the railroad tracks at the Dog Hollow

Road location. Soon after, they observed the school bus operated by Corrigan

approaching the railroad tracks. Broseus testified that he observed the bus driven by

Corrigan approach the railroad crossing briefly stop, open the right door approximately
Licking County, Case No. 2012-CA-00046                                                3


half way, and then close immediately, and cross the tracks in one motion lasting less

than two seconds. Trooper Franks testified that he observed the bus approach tracks,

slow down, open the door halfway, immediately shut the door and crossed the tracks.

The trooper testified, "With that quick of a motion, I don't see how you could look and

perceive any danger on the track... as soon as the door went open, it went shut."

Trooper Franks testified that there were children on the bus and that the railroad

crossing is not marked with flashing lights or a gate. Trooper Franks pursued the school

bus and executed a traffic stop. He issued her a traffic ticket for a violation of R.C.

4511.63(A), stopping at grade crossings.

      {¶6}   At the close of evidence, the trial judge found Corrigan guilty of the

violation under R.C. 4511.63(A), a minor misdemeanor. He levied a $100.00 fine plus

court costs, and signed a corresponding judgment entry that same day.

                                    Assignments of Error

      {¶7}   Corrigan raises two assignments of error,

      {¶8}   “I. THE TRIAL COURT ERRED IN DEFINING "DUE CARE" IN §

4511.63(A) OF THE REVISED CODE IN ACCORDANCE WITH THE UNAFFILIATED §

3301-83-12    OF   THE    OHIO    ADMINISTRATIVE         CODE,    AND     USING   SUCH

ERRONEOUS DEFINITION AS A BASIS FOR CONVICTION.

      {¶9}   “II. THE TRIAL COURT ERRED IN IGNORING A MISTAKE OF LAW

THAT WOULD HAVE ENTITLED DEBRA CORRIGAN TO ACQUITTAL.”

                                           Analysis

      {¶10} Corrigan’s first and second assignments of error raise common and

interrelated issues; therefore, we will address the arguments together.
Licking County, Case No. 2012-CA-00046                                                  4


       {¶11} Corrigan’s arguments focus on the "due care" required of her under

4511.63(A).

       {¶12} R.C. 4511.63 provides, in relevant part,

              (A) Except as provided in division (B) of this section, the operator of

       any bus, any school vehicle, or any vehicle transporting a material or

       materials required to be placarded under 49 C.F.R. Parts 100-185, before

       crossing at grade any track of a railroad, shall stop the vehicle and, while

       so stopped, shall listen through an open door or open window and look in

       both directions along the track for any approaching train, and for signals

       indicating the approach of a train, and shall proceed only upon exercising

       due care after stopping, looking, and listening as required by this section.

       Upon proceeding, the operator of such a vehicle shall cross only in a gear

       that will ensure there will be no necessity for changing gears while

       traversing the crossing and shall not shift gears while crossing the tracks.

              (B) This section does not apply at grade crossings when the public

       utilities commission has authorized and approved an exempt crossing as

       provided in this division.

       ***

       {¶13} In the case at bar, the trial court made the following findings on the record

at the conclusion of Corrigan’s bench trial,

              I think the crux of the matter comes down to...the due care

       provision of the statue... 45110.6 or I'm sorry, 4511.63...requires that the

       operator of any bus, school vehicle or vehicle transporting material,
Licking County, Case No. 2012-CA-00046                                                  5


      materials, etcetera, before crossing a grade, any track, or railroad shall

      stop the vehicle and while so stopped, shall listen through an open door or

      window, and look in both directions along the track for any approaching

      train, for signal indicating an approach of a train, and shall proceed only

      upon exercising due care after stopping, looking, and listening as required

      by this section. Um, then it talks about going over without shifting gears,

      that's not at issue here. So, really the crux of the matter is whether or not

      the actions taken by Ms. Corrigan constitute due care and the Court thinks

      it's entirely appropriate to look to the Ohio Administrative Code as to what

      guidance we look for or what procedures we look for as far as exercising

      the due care. That gets into the more detailed information and testimony

      that Mr. Broseus gave um, but it talks about setting a parking brake,

      shifting to neutral, um, things of that nature, which clearly would have

      been impossible based upon the testimony that we heard here today. I'm

      not finding that she is guilty of not setting the parking brake or anything

      like that, um; because frankly, I think had she come to a complete stop,

      not put it in neutral or anything like that, and sat there for five seconds and

      looked both ways she's probably not guilty of the statue, but based upon

      the testimony that the Court heard today that, you know, basically it was

      uh, stop of a very brief duration that the doors barely opened. I believe the

      testimony was half way at most uh, and that uh, that the, they immediately

      closed and the bus proceeded uh, that evidence is sufficient to prove

      beyond a reasonable doubt the lack of the exercise of due care that is
Licking County, Case No. 2012-CA-00046                                               6

      required by the statue. So on that basis I'm going to go ahead and enter a

      Guilty finding. (Emphasis added).

      {¶14} Ohio law gives the right of way to trains, see, e.g., New York, Chicago &

St. Louis Rwy. Co., 66 Ohio St. 326, 335, 64 N.E. 130 (1902), and places the primary

burden of avoiding grade crossing collisions on motorists. Woodworth v. New York

Central R. Co., 149 Ohio St. 543, 549–50, 80 N.E.2d 142 (1948). The Ohio Supreme

Court elaborated on this duty in Zuments v. Baltimore & Ohio RR. Co., 27 Ohio St.2d

71, 72, 271 N.E.2d 813, 814(1971), stating that:

             The driver of a motor vehicle about to pass over a railroad grade

      crossing on a public highway is required both to look and to listen for

      approaching trains, and the looking and listening must be at such time and

      place and in such manner as to be effective for that purpose.

Accord, Boles v. Baltimore & Ohio Rd. Co., 168 Ohio St. 551, 156 N.E.2d 735(1959);

North v. Pennsylvania R. Co., 9 Ohio St.2d 169, 224 N.E.2d 757(1967). The “looking

and listening must be at such time and place and in such manner as will be effective to

accomplish the ends designed thereby.” Pennsylvania R. Co. v. Rusynik, 117 Ohio St.

530, 159 N.E. 826 (1927). Accord, Detroit, Toledo & Ironton R. Co. v. Rohrs, 114 Ohio

St. 493, 151 N.E. 714 (1926); Toledo Terminal R. Co. v. Hughes, 115 Ohio St. 562, 154

N.E. 916(1926); Patton v. Pennsylvania R. Co., 136 Ohio St. 159, 24 N.E.2d 597(1939).

R.C. 1.49(D) allows courts to consider laws upon same or similar subjects when

determining intent.
Licking County, Case No. 2012-CA-00046                                                  7


       {¶15} The following testimony supports the trial court’s decision. Charles Dale

Broseus testified,

              I saw the bus pull up to the railroad tracks, the door open and close

       all in one motion, and go across the tracks. It was less than two seconds

       in my opinion...The stop, the door opening and closing was all in one swift

       motion.

(T. 8; 9). Trooper Robert Franks testified,

              Um, I observed a school bus coming a crossed [sic.] the tracks um,

       as the bus got to the tracks it did slow down. The doors opens [sic.], but

       immediately went shut. Um, if I had to, I’m not familiar with how wide a bus

       opening should be, if I was to estimate how far I thought it was open, if at

       all, it went half way open, and immediately shut...Uh, just the lack of

       stopping and looking for a train. Uh, that quick of a motion, I don’t see how

       you could look and perceive any danger on the track.

       (T. at 16).

       {¶16} Simply going through minimal motions does not equate to due care. The

statute directed that Corrigan “shall stop the [school bus] and, while so stopped, shall

listen through an open door or open window and look in both directions along the track

for any approaching train, and for signals indicating the approach of a train, and shall

proceed only upon exercising due care after stopping, looking, and listening.” Statues

such as R.C. 4511.63 are obviously enacted in the interest of children traveling in

school busses, and not for the protection of the driver. Cf. Kline v. Pennsylvania R. Co.,

9 F.2d 290 (6th Cir 1925).
Licking County, Case No. 2012-CA-00046                                                8


      {¶17} When reviewing the sufficiency of the evidence, our inquiry focuses

primarily upon the adequacy of the evidence; that is, whether the evidence, if believed,

reasonably could support a finding of guilt beyond a reasonable doubt. See State v.

Thompkins (1997), 78 Ohio St.3d 380, 386, 678 N.E.2d 541, 546. From the

uncontroverted facts of the record, we find sufficient credible evidence to support the

finding that Corrigan failed to exercise due care as required pursuant to R.C.

4511.63(A).

      {¶18} Viewing this evidence in a light most favorable to the prosecution, we

conclude that a reasonable person could have found beyond a reasonable doubt that

Corrigan had committed the crime of vehicles required to stop at grade crossings in

violation of R.C. 4511.63(A). We hold, therefore, that the state met its burden of

production regarding each element of the crime and, accordingly, there was sufficient

evidence that Corrigan failed to exercise due care as required pursuant to R.C.

4511.63(A) to support Corrigan’s conviction.

      {¶19} After reviewing the evidence, we cannot say that this is one of the

exceptional cases where the evidence weighs heavily against the conviction. The trier of

fact did not create a manifest injustice by concluding that Corrigan was guilty of the

crime charged.

      {¶20} Corrigan’s first and second assignments of error are overruled.
Licking County, Case No. 2012-CA-00046                                         9


      {¶21} The judgment of the Licking County Municipal Court is affirmed.


By Gwin, P.J.,

Hoffman, J., and

Farmer, J., concur




                                           _________________________________
                                           HON. W. SCOTT GWIN


                                           _________________________________
                                           HON. WILLIAM B. HOFFMAN


                                           _________________________________
                                           HON. SHEILA G. FARMER



WSG:clw 1203
[Cite as State v. Corrigan, 2012-Ohio-5970.]


               IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
DEBRA J. CORRIGAN                                 :
                                                  :
                                                  :
                        Defendant-Appellant       :       CASE NO. 2012-CA-00046




       For the reasons stated in our accompanying Memorandum-Opinion, the judgment of

the Licking County Municipal Court is affirmed. Costs to appellant.




                                                      _________________________________
                                                      HON. W. SCOTT GWIN


                                                      _________________________________
                                                      HON. WILLIAM B. HOFFMAN


                                                      _________________________________
                                                      HON. SHEILA G. FARMER